DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 14-32 are allowable. The restriction requirement between invention I and II, as set forth in the Office action mailed on September 16 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1-19 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 14-26, 28-32 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
“…the semiconductor material contacting the surface of the substrate and extending to sidewalls of the first and second sets of trenches defined by the amorphous mask layer.”, in combination with the rest of the limitations of claim 14.  
The primary reasons for allowance of the independent claim 25 is that the prior art does not disclose or suggest the claimed limitations “…the semiconductor material includes a portion situated on the amorphous mask so that the portion joins the first and second sub-networks of nanowires.”, in combination with the rest of the limitations of claim 25.  
The primary reasons for allowance of the independent claim 29 is that the prior art does not disclose or suggest the claimed limitations “…a layer of superconductor material grown at least partially over the semiconductor material of the nanowire network and the portion of the semiconductor material protruding from the substrate beyond the amorphous mask joining the first and second sub-networks of nanowires.”, in combination with the rest of the limitations of claim 29.  
The primary reasons for allowance of the independent claim 31 is that the prior art does not disclose or suggest the claimed limitations “…the semiconductor material grown in the first set of trenches and the second set of trenches protrudes from the amorphous mask and further comprising a layer of a superconductor material situated over a portion of shadow regions that are uncoated by the superconductor material..”, in combination with the rest of the limitations of claim 31.  
The primary reasons for allowance of the independent claim 32 is that the prior art does not disclose or suggest the claimed limitations “…semiconductor material includes a portion situated on the amorphous mask so that the portion joins the first and second sub-networks of nanowires.”, in combination with the rest of the limitations of claim 32.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894